
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


October 16, 2007

William D. Martino
76 Wild Pasture Road
Kensington, NH 03833

Dear Bill:

In connection with your resignation from employment with Watts Water
Technologies, Inc. (the "Company") as of Sunday, September 30, 2007, you are
eligible to receive the severance benefits described in the "Description of
Severance Benefits" attached to this letter agreement as Attachment A if you
sign and return this letter agreement to Gregory Michaud by November 6, 2007 and
it becomes binding between the Company and you. By signing and returning this
letter agreement and not revoking your acceptance, you will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
release of claims set forth in paragraph 3. Therefore, you are advised to
consult with an attorney before signing this letter agreement and you may take
up to twenty-one (21) days to do so. If you sign this letter agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it. If you do not so revoke, this letter agreement will become a
binding agreement between the Company and you upon the expiration of the seven
(7) day revocation period.

If you choose not to sign and return this letter agreement by November 6, 2007
or if you revoke your acceptance of this letter agreement during the revocation
period, you shall not receive any severance benefits from the Company. You will,
however, receive payment on your resignation date for any wages and unused
vacation time accrued through the Resignation Date (as defined herein). Also,
regardless of signing this letter agreement, you may elect to continue receiving
group medical insurance pursuant to the federal "COBRA" law, 29 U.S.C. § 1161
et seq. All premium costs for COBRA shall be paid by you on a monthly basis for
as long as, and to the extent that, you remain eligible for COBRA continuation.
You should consult the COBRA materials to be provided by the Company for details
regarding these benefits. All other benefits, including life insurance and
long-term disability insurance, will cease upon your Resignation Date.

Further, pursuant to the Company's 2004 Stock Incentive Plan and your stock
option agreements, you will have up to six (6) months after the Resignation Date
to exercise any vested stock options you may have (as provided for by the
plans). All unvested stock options will be cancelled and all unvested shares of
restricted stock will be forfeited to the Company on the Resignation Date.

Pursuant to the terms of the Management Stock Purchase Plan, your non-vested
restricted stock units (RSUs) will be cancelled on the Resignation Date and you
will receive a cash payment equal to the number of such non-vested RSUs
multiplied by the lesser of (a) 67% of the fair market value of the Company's
Class A Common Stock on the date the RSUs were purchased plus simple interest
per annum on such amount at the one-year U.S. Treasury Bill rate (as published
in the Wall Street Journal) in effect on the purchase date and each anniversary
thereof, or (b) the fair market value of the Class A Common Stock on the
Resignation Date. As a result of the American Jobs Creation Act of 2004, because
you are an officer of the Company, the distribution of this cash payment for any
unvested RSUs cannot be made until at least six months after the Resignation
Date.

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

1.Resignation Date—Your effective date of resignation from the Company is
September 30, 2007 (the "Resignation Date").

2.Description of Severance Benefits—The severance benefits paid to you if you
timely sign and return this letter agreement, and do not revoke it, are
described in the "Description of Severance Benefits" attached as Attachment A
(the "Severance Benefits").

--------------------------------------------------------------------------------



3.Release—In consideration of the payment of the severance benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company and its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities), and all employee benefit plans and plan fiduciaries
(hereinafter, the "Released Parties") from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities and expenses
(including attorneys' fees and costs), of every kind and nature that you ever
had or now have against any or all of the Released Parties, including, but not
limited to, any and all claims arising out of your employment with and/or
separation from the Company, including, but not limited to, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Rehabilitation
Act of 1973, 29 U.S.C. § 701 et seq., the Massachusetts Fair Employment
Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil Rights Act,
M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93,
§ 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and Industries Act,
M.G.L. c. 149, §1 et seq., the Massachusetts Privacy Act, M.G.L. c. 214, § 1B
and the Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105(d), all as
amended; all claims arising out of the Fair Credit Reporting Act, 15 U.S.C.
§ 1681 et seq., the Employee Retirement Income Security Act of 1974 ("ERISA"),
29 U.S.C. § 1001 et seq., and the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1514A (Sarbanes-Oxley whistleblower provision), all as
amended; all common law claims including, but not limited to, actions in tort,
defamation and breach of contract; all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options; and any claim or damage arising out of
your employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this letter agreement prevents you from filing, cooperating with or
participating in any proceeding before the EEOC or a state fair employment
practices agency (except that you acknowledge that you may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding).

4.Non-Disclosure—You agree that you will keep confidential all non-public
information concerning the Company that you acquired during the course of your
employment with the Company.

5.Return of Company Property—You confirm that you have returned to the Company
in good working order all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), Company identification,
Company proprietary and confidential information and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including, but not limited to, those that you developed or
helped to develop during your employment. You further confirm that you have
cancelled all accounts for your benefit, if any, in the Company's name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

6.Business Expenses and Final Compensation—You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you.

2

--------------------------------------------------------------------------------



7.Cooperation and Consulting—You agree to cooperate with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company. Your
cooperation in connection with such claims or actions shall include, but not be
limited to, you being available to meet with the Company's counsel to prepare
for discovery or any mediation, arbitration, trial, administrative hearing or
other proceeding or to act as a witness when reasonably requested by the
Company. During the period you are receiving severance pay from the Company, you
agree to be available upon reasonable notice to consult with the Company;
provided, however, that such assistance will not exceed eight (8) hours per
month. You also agree that you will not be paid any additional consideration for
this assistance.

8.Non-Disparagement—To the extent permitted by law, you shall not make any
false, disparaging or derogatory statements in public or private to any person,
entity or media outlet regarding the Company or any of its directors, officers,
employees, agents or representatives or the Company's business affairs and
financial condition. The Company confirms that it has instructed the members of
its management team to refer all requests for a reference or other information
regarding your service with the Company to the Company's Executive Vice
President of Human Resources.

9.Amendment—This letter agreement shall be binding upon the parties and may not
be abandoned, supplemented, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties hereto. This letter
agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

10.Waiver of Rights—No delay or omission by the Company in exercising any right
under this letter agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.

11.Validity—Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

12.Nature of Agreement—You understand and agree that this letter agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

13.Tax Provision—In connection with the severance benefits provided to you
pursuant to this letter agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in Attachment A.

14.Acknowledgments—You acknowledge that you have been given at least twenty-one
(21) days to consider this letter agreement, including Attachment A, and that
the Company advised you in writing to consult with an attorney of your own
choosing prior to signing this letter agreement. You understand that you may
revoke this letter agreement for a period of seven (7) days after you sign it,
and that this letter agreement shall not be effective or enforceable until the
expiration of this seven (7) day revocation period. You understand and agree
that by entering into this letter agreement you are waiving any and all rights
or claims you might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

3

--------------------------------------------------------------------------------



15.Voluntary Assent—You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement,
including Attachment A, with an attorney. You further state and represent that
you have carefully read this letter agreement, including Attachment A,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

16.Applicable Law and Consent to Jurisdiction—This letter agreement shall be
interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions. You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in the Commonwealth
of Massachusetts (which courts, for purposes of this letter agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this letter agreement or
the subject matter hereof.

17.Entire Agreement—This letter agreement, including Attachment A, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to your severance benefits and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith.

If you have any questions about the matters covered in this letter agreement,
please call.

    Very truly yours,
 
 
 
 
 
 
 
WATTS WATER TECHNOLOGIES, INC.
 
 
 
 
 
 
 
By:
 
/s/  GREGORY J. MICHAUD      

--------------------------------------------------------------------------------

Name: Gregory J. Michaud
Title: Executive VP of Human Resources

I hereby agree to the terms and conditions set forth above and in Attachment A.
I have been given at least twenty-one (21) days to consider this letter
agreement (including Attachment A) and I have chosen to execute this on the date
below. I intend that this letter agreement will become a binding agreement
between the Company and me if I do not revoke my acceptance in seven (7) days.

/s/  WILLIAM D. MARTINO      

--------------------------------------------------------------------------------

William D. Martino   10/26/07

--------------------------------------------------------------------------------

Date    

To be signed and returned by November 6, 2007.

4

--------------------------------------------------------------------------------




ATTACHMENT A
DESCRIPTION OF SEVERANCE BENEFITS


1.The Company will pay you severance pay in the form of a lump sum totaling
$427,500. This total is calculated using your annual base salary of $327,500
plus $100,000, a discretionary bonus for 2007. This severance pay will be paid
no earlier than the eighth (8th) day after execution of this letter of
agreement. You will receive a separate check for the value of your deferred
non-vested RSU's for the year you participated in the Management Stock Purchase
Plan, less all applicable state and federal taxes, no earlier than six
(6) months after the Resignation Date.

2.Effective as of the Resignation Date, if you elect to continue receiving group
health coverage pursuant to the federal "COBRA" law, 29 U.S.C. § 1161 et seq.,
during the eighteen (18) month period from September 30, 2007 to March 31, 2009,
the Company shall pay the full COBRA costs associated with the medical and
dental coverage you have elected. The remaining balance of any COBRA premium
costs after the Severance Pay Period, shall be paid by you on a monthly basis
for as long as, and to the extent that, you remain eligible for COBRA
continuation. You should consult the COBRA materials to be provided by the
Company for details regarding these benefits.

3.The Company will pay you $50,000 to cover costs associated with relocating
your personal belongings and household goods.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



ATTACHMENT A DESCRIPTION OF SEVERANCE BENEFITS
